Title: To Thomas Jefferson from William Prentis, 10 February 1806
From: Prentis, William
To: Jefferson, Thomas


                        
                            Sir,
                            Petersburg, February 10, 1806.
                        
                        The Citizens of the town of Petersburg, believing that the present momentous situation of the United States
                            in their relative intercourse with certain foreign Nations, demands an expression of the public will, have directed me to
                            transmit to you the result of their deliberations. They, with you, Sir, wish to promote those measures which aspire to a
                            true sense of human dignity, and to perpetuate those liberal principles which are best calculated to promote public good—and being fully persuaded, that the constituted authorities of their country, are impressed with the like sentiments, and
                            that peace is the pride and glory of our republic,—they feel perfectly confident that hostilities will never be commenced,
                            but under the most perfect conviction, that any other alternative would lead to national dishonor.
                        With sentiments of the highest respect, I am, your most obedt. Servant,
                        
                            William Prentis.
                        
                     Enclosure
                                    
                     
                            
                                8 February 1806
                            
                        
                        At a meeting of the Citizens of the Town of Petersburg at the town Court House the 8th of February 1806
                            convened agreeably to public notice given by the Mayor; to take into view the property of addressing the Presedent and
                            Congress on the present momentous Situation of our National Concerns, and to proffer the support of our blood and fortune
                            in preserving our public honor and Security.—
                        William Prentis, the Mayor, was called to the chair and John Dickson, appointed Secretary.
                        The following resolutions were severally proposed and unanimously agreed to
                        Resolved, that the citizens of the town of Petersburg, on reviewing the relations of the United States with
                            foreign Nations, are impressed with the certain tho’ melancholy truth, that their Country has received from some of the
                            Belligerant powers of Europe, the grossest insults and the most vital injuries; insults and injuries which it behoves the
                            Government to redress, whatever hazards, difficulties and dangers it may be necessary to incur in order to obtain
                            reparation.
                        Resolved, that as to the choice of means whereby National honor is to be vindicated, and national justice
                            enforced, the Citizens of the Town of Petersburg repose the highest confidence in the wisdom of the general Government,
                            that it will select such, as best combine the advantages of being the least expensive, and the most efficacious, the least
                            burthensome and the most energetic; peaceful as far as possible, warlike as far as necessary.
                        Resolved, that whatever burthens it may be necessary to impose, whatever force it may be necessary to employ,
                            in the prosecution of a just National redress, the Citizens of Petersburg will cheerfully contribute their quota of
                            the one, and bear their proportion of the other; and much as they depricate War, as being unfriendly to the interest of
                            their growing country, yet they will joyfully at the call of Government gird on the swords of their forefathers, or like
                            them, renounce the luxuries of Europe; preferring every evil to that of national disgrace, every deprivation to that of
                            national honor
                        And as in moments of difficulty and danger like the present it behoves every good Citizen of the republic,
                            not only to deliver his opinion of public affairs, but to evince, his zeal in support of measures of National redress and
                            retribution.
                        Resolved therefore, that the Chairman and “Secretary” of this meeting, be directed to sign the foregoing
                            resolution in the name of this meeting, and to transmit them to the Presedent and Congress of the United States.
                        
                        William Prentis, Chairman
                            John Dickson, Secretary.
                     
                  
                  
               